Citation Nr: 0509023	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 until 
November 1974, including honorable service in the United 
States Navy during the Vietnam era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran served for more than 90 days during a period 
of war.

3.  The veteran's service included duty in the Republic of 
Vietnam.  

4.  The veteran currently is shown to have diabetes mellitus 
to a compensable degree.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

Service connection may be granted on a presumptive basis for 
diabetes mellitus, if it manifests to a compensable degree 
anytime after service, in a veteran who had active military, 
naval, or air service for at least 90 days, during the period 
beginning on January 9, 1962 and ending on May 7, 1975, in 
the Republic of Vietnam, including the waters offshore, and 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e), 3.313.  However, this presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran served honorably for several years 
during the Vietnam War as a member of the United States Navy 
on a vessel that serviced several ports in the Republic of 
Vietnam.  Although the veteran's ship spent much of its time 
in deep-water, the veteran claims to recall assisting in the 
loading of construction supplies from a port in the Republic 
of Vietnam in May of 1972, which would indicate actual 
visitation in the Republic of Vietnam.  Supporting the 
veteran's assertion, a review of the deck logs from the 
veteran's vessel, cross-referenced with the veteran's service 
records, indicates that the veteran was indeed on his ship 
when it was docked in a port in the Republic of Vietnam in 
May of 1972.  These facts provide positive evidence in 
support of the veteran's claim. 

The deck logs contain several references to anchoring in Da 
Nang Harbor - which clearly indicates the ship was no longer 
in deep waters.  There is a reference in June 1972 to the 
ship mooring at a pier in Da Nang, where it commenced 
"unloading cargo" and then "completed loading all cargo 
and vehicles."  There is a reference in October 1971 to this 
ship being moored at a supply pier in Saigon, and cargo was 
loaded onto the ship.  

The veteran's file is void of evidence to rebut the assertion 
that the veteran served during the Vietnam War and was in a 
port in the Republic of Vietnam.  The veteran's allegations 
that he assisted in loading and unloading cargo are 
consistent with his military occupational specialty and his 
ship's operations.  As such, the Board finds that the veteran 
served for more than 90 days during the Vietnam War, 
including service in the waters offshore of the Republic of 
Vietnam.  Therefore, in order to establish a presumption of 
entitlement to service connection for diabetes mellitus, the 
veteran must simply demonstrate that he has been diagnosed 
with diabetes mellitus, and it has manifested to a 
compensable level.  See 38 C.F.R.  §§ 3.307(a), 3.309(e). 

To this end, the veteran has submitted copies of VA treatment 
records from August 2002, noting the diagnosis of diabetes 
mellitus to a compensable level.

Accordingly, the Board finds that the veteran has satisfied 
his burden of establishing diabetes mellitus at a compensable 
level, and is thereby entitled to service connection for his 
diabetes mellitus on a presumptive basis.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  


	                        
____________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


